DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 01/03/2022 has been entered. Claims 1-10 are pending in the instant patent application. Claims 1 and 6 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019)
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments/remarks that the amendments added to the claims recite significantly more, Examiner respectfully disagrees. The amended claims as written still fall within groupings of abstract ideas, specifically Certain Methods of Organizing Human Activity. Furthermore, with no elements/limitations 
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. 
3.	Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-5, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-5 are directed to the abstract idea of simulation and management of a project.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites defining a first project data set, including historical project planning data; defining a second project data set, including specific data regarding the project; defining a baseline project schedule utilizing the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior, notably project management.
	Accordingly, the claim recites an abstract idea and dependent claims 2-5 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular, there are no elements are recited in the claims.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 6-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 6-10 are directed to the abstract idea of simulation and management of a project.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 6, claim 6 recites defining a baseline project schedule, the baseline project schedule including a plurality of project tasks; running a plurality of 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior, notably project management.
	Accordingly, the claim recites an abstract idea and dependent claims 7-10 further recite the abstract idea. 
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular, there are no elements are recited in the claims.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Therefore, Claim 6 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roncolato et al. (US 2011/0270644 A1) in view of Pena-Mora et al. (US 7,415,393 B1) further in view of Shannon (US 6,088,678).
	Regarding Claim 1, Roncolato teaches the limitation of Claim 1 which states
	defining a first project data set, including historical project planning data (Roncolato: Para 0191-0197 via The apparatus according to the invention can be implemented in a client/server architecture, which is effective for management of inter-linked projects, since: at least a client computer can be provided for each project, by which users can update data relating to activities and risks concerning that project; a server can update the two databases according to a pre-defined set 
	However, Roncolato does not explicitly disclose the limitation of Claim 1 which states defining a second project data set, including specific data regarding the project.
	Pena-Mora though, with the teachings of Roncolato, teaches of
	defining a second project data set, including specific data regarding the project (Pena-Mora: Col 10 lines 8-18 via a process 130 for generating a project plan with reliability buffers begins by generating a project plan that includes a plurality of activities and a variety of conventional project plan data as shown in block 132. The conventional project plan data can include the list of activities, the activity duration value associated with each activity, the activity time precedence relationships between each activity and one or more other activities, a path probability value corresponding to the likelihood that a time precedence relationship will be achieved as planned, and probabilistic branching of time precedence relationships).

	Furthermore, the combination of Roncolato/Pena-Mora teaches the limitations of Claim 1 which state
	defining a baseline project schedule utilizing the first project data set and the second project data set, the baseline project schedule including a plurality of project tasks (Roncolato: Para 0013 via the present invention relate to a system for estimating time shifting of tasks within one or more interlinked projects due to an effect of risks associated with the tasks, and for estimating the impact of each risk on the projects, each project comprising at least one task, a project start task and a project end task, each task having an associated task start, a task end and a task duration, wherein a subset of the at least one task is associated with at least one risk having an occurrence probability and a time delay induced on each task of the subset of the at least one task by the risk, and wherein each at least one task, the project end task, the project start task, the task start, the task end and each risk are stored in a data repository, the system comprising: a module for calculating, for each risk, an associated delay for each task of the subset as a function of its occurrence probability and a risk delay distribution; a module for calculating, for each task of the subset, an associated time shifting comprising time shifting of 
	running a plurality of simulations of the project utilizing the baseline project schedule and task-specific duration variations (Roncolato: Para 0069-0075 via Let us consider then the following prior art definitions: Project Critical Path (PC-P): it represents the path that conditions in a decisive way the achievement of the project 
	determining a necessary project buffer based on analysis of output data of the simulations (Pena-Mora: Col 10 lines 36-43 via Calculation of the reliability buffer duration value and the time precedence relationship, including lead/lag values, are determined based on simulation results. The calculations provide a reduction of the impact on total project schedule caused by schedule problems associated with individual activities. The calculations also provide an increase in the overall project schedule benefits that result from any schedule advances of individual activities).
	In addition, the combination of Roncolato/Pena-Mora does not teach the limitations of Claim 1 which state modifying a task duration of at least one task of the plurality of project tasks and optimizing a task duration of one or more 
	Shannon though, with the teachings of Roncolato/Pena-Mora, teaches of
	modifying a task duration of at least one task of the plurality of project tasks (Shannon: Col 6 lines 33-43 via In addition, the user can halt execution of the simulation at any time, modify any variable contained in the respective benefit-trade matrices 21a-21f, and continue with the simulation to see the affects of the change(s) on the remainder of tasks for the project. This is especially important because most schedules, or other variables, such as manpower and cost, for example, change over the lifetime of a project. At any point during the project, the process can be re-evaluated and re-simulated giving the user a clear understanding of the risks associated with making any change to the current process). and 
	optimizing a task duration of one or more downstream project tasks based on the modified task duration to create a shortest possible schedule (Shannon: Col 2 line 62 – Col 3 line 4, Col 6 lines 33-43 via The present process simulation technique allows a program manager to accurately determine schedule, cost, and risk for a project based on the project's process definition and information provided in the benefit-trade matrices. The information in the benefit-trade matrices can be changed at any time (i.e., scenario modification) to look at the impact of those changes. In addition, the simulation can be paused at any time during the process, the benefit-trade matrices variables changed, and the impact of those changes seen for the remainder of tasks for the project. In addition, the user can halt execution of the simulation at any time, modify any variable contained in the respective benefit-trade matrices 21a-21f, and continue with the simulation to see the affects 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roncolato/Pena-Mora with the teachings of Shannon in order to have modifying a task duration of at least one task of the plurality of project tasks and optimizing a task duration of one or more downstream project tasks based on the modified task duration to create a shortest possible schedule. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 3, the combination of Roncolato/Pena-Mora/Shannon teaches the limitations of Claim 3 which state
	executing a first loop of the simulation for each task of the plurality of tasks (Roncolato: Para 0070-0077 via Project Critical Path (PC-P): it represents the path that conditions in a decisive way the achievement of the project objects (it is normally the longest path with respect to time). It is composed by those activities for which a delay cannot be compensated by the subsequent activities and, therefore, implies a definite variation of the end date of the whole project; (time) Shifting: difference between the actual task end date (as calculated during a 
	executing a second loop of the simulation for a predetermined number of iterations of the project schedule (Roncolato: Para 0111 via For the simulation, a number of iterations equal to 1000 has been set).
	Regarding Claim 4, the combination of Roncolato/Pena-Mora/Shannon teaches the limitations of Claim 4 which state
	wherein each of the first loop and the second loop includes: a data capture portion; and an update portion, at which task durations and the schedule are 
	Regarding Claim 5, the combination of Roncolato/Pena-Mora/Shannon teaches the limitations of Claim 5 which state
	wherein the number of iterations is in a range of 500 to 1000 iterations (Roncolato: Para 0111 via For the simulation, a number of iterations equal to 1000 has been set).
Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roncolato et al. (US 2011/0270644 A1) in view of Pena-Mora et al. (US 7,415,393 B1) in view of Shannon (US 6,088,678) further in view of Sherer et al. (US 2014/0236651 A1).
	Regarding Claim 2, while the combination of Roncolato/Pena-Mora/Shannon teaches the limitations of Claim 1 and the limitation of Claim 2 which states updating the necessary project buffer based on the actual task progress (Pena-Mora: Col 7 lines 38-45, Col 11 lines 19-29 via the actual, or updated, duration of activity B has increased from the initially planned activity B of FIG. 2, by a delay period of five days. The reliability buffer 62 absorbs the delay to the extent available in the reliability buffer 62, here 5 days. In comparison with FIG. 1, note that the total duration of the three activities A, B, C has remained 25 days, even 
	It does not explicitly disclose the limitation of Claim 2 which states monitoring progress of the project, thereby adding actual task progress data to the baseline project schedule.
	Sherer though, with the teachings of Roncolato/Pena-Mora/Shannon teaches of	
	monitoring progress of the project, thereby adding actual task progress data to the baseline project schedule (Sherer: Para 0054 via as the simulator 504 simulates simulate execution of the plan model, the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state. Similarly, the simulator may track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain. The simulator may communicate the actual task durations and buffer consumption to the layout engine 502, which may dynamically update the network diagram expressing the plan model to reflect the information. In various examples, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roncolato/Pena-Mora/Shannon with the teachings of Sherer in order to have monitoring progress of the project, thereby adding actual task progress data to the baseline project schedule. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roncolato et al. (US 2011/0270644 A1) in view of Pena-Mora et al. (US 7,415,393 B1)in view of Sherer et al. (US 2014/0236651 A1) further in view of Shannon (US 6,088,678).
	Regarding Claim 6, Roncolato teaches the limitations of Claim 6 which state
	defining a baseline project schedule, the baseline project schedule including a plurality of project tasks (Roncolato: Para 0013 via the present invention relate to a system for estimating time shifting of tasks within one or more interlinked projects due to an effect of risks associated with the tasks, and for estimating the impact of each risk on the projects, each project comprising at least one task, a project start task and a project end task, each task having an associated task start, a task end and a task duration, wherein a subset of the at least one task is associated with at least one risk having an occurrence probability and a time delay induced on each 
	However, Roncolato does not explicitly disclose the limitation of Claim 6 which states determining a necessary project buffer based on analysis of output data of the simulations and updating the necessary project buffer based on the actual task progress.
	Pena-Mora though, with the teachings of Roncolato, teaches of

	updating the necessary project buffer based on the actual task progress (Pena-Mora: Col 7 lines 38-45, Col 11 lines 19-29 via the actual, or updated, duration of activity B has increased from the initially planned activity B of FIG. 2, by a delay period of five days. The reliability buffer 62 absorbs thedelay to the extent available in the reliability buffer 62, here 5 days. In comparison with FIG. 1, note that the total duration of the three activities A, B, C has remained 25 days, even though activity B has a delayed schedule; An initial plan comprised of activities is indicated as crosshatched time interval bars 162a, 164a, 166a in FIG. 5. An updated plan comprised of activities updated at time t.sub.c, is indicated by solid time interval bar boundaries 162b, 164b, 166b. In general, an updated plan can be generated by a user any time that new data is obtained. The updated plan corresponds to a manual data entry update by a user at time t.sub.c that subsequently causes a re-calculation of reliability buffers, and of the overall project schedule and all remaining activities within the project. The data entry update corresponds to a new entry of some or all of the project plan data. )

	Furthermore, Roncolato does not explicitly disclose the limitation of Claim 6 which states monitoring progress of the project, thereby adding actual task progress data to the baseline project schedule.
	Sherer though, with the teachings of Roncolato/Pena-Mora teaches of		
	monitoring progress of the project, thereby adding actual task progress data to the baseline project schedule (Sherer: Para 0054 via as the simulator 504 simulates simulate execution of the plan model, the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state. Similarly, the simulator may track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain. The simulator may communicate the actual task durations and buffer consumption to the layout engine 502, which may dynamically update the network diagram expressing the plan model to reflect the information. In various examples, may occur at one or more times during the simulation to reflect execution of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roncolato/Pena- Mora with the teachings of Sherer in order to have monitoring progress of the project, thereby adding actual task progress data to the baseline project schedule. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Roncolato does not explicitly disclose the limitations of Claim 6 which state modifying a task duration of at least one task of the plurality of project tasks and optimizing a task duration of one or more downstream project tasks based on the modified task duration to create a shortest possible schedule.
	Shannon though, with the teachings of Roncolato/Pena-Mora/Sherer, teaches of
	modifying a task duration of at least one task of the plurality of project tasks (Shannon: Col 6 lines 33-43 via In addition, the user can halt execution of the simulation at any time, modify any variable contained in the respective benefit-trade matrices 21a-21f, and continue with the simulation to see the affects of the change(s) on the remainder of tasks for the project. This is especially important because most schedules, or other variables, such as manpower and cost, for example, change over the lifetime of a project. At any point during the project, the process can be re-evaluated and re-simulated giving the user a clear understanding of the risks associated with making any change to the current process). and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roncolato/Pena-Mora/Sherer with the teachings of Shannon in order to have modifying a task duration of at least one task of the plurality of project tasks and optimizing a task duration of one or more downstream project tasks based on the modified task duration to create a shortest possible schedule. The motivations behind this being the teachings, 
	Regarding Claim 7, the combination of Roncolato/Pena-Mora/Sherer/Shannon, teaches the limitations of Claim 7 which state
	defining a first project data set, including historical project planning data (Roncolato: Para 0191-0197 via The apparatus according to the invention can be implemented in a client/server architecture, which is effective for management of inter-linked projects, since: at least a client computer can be provided for each project, by which users can update data relating to activities and risks concerning that project; a server can update the two databases according to a pre-defined set of rules; the server can further store in a memory pre-defined index values connecting the content of the two databases (activities and risks), so that each client can access this memory or download the relevant information (index values) to analyze the result of the updating by all the clients up to a given time instant, without downloading the whole content of the databases or navigate through them, occupying the connection between client and server; the server can store the history of the index values along time in a specific, third database, so that a client can extract only from this database information about the variation of such values along time); and
	defining a second project data set, including specific data regarding the project (Pena-Mora: Col 10 lines 8-18 via a process 130 for generating a project plan with reliability buffers begins by generating a project plan that includes a plurality of activities and a variety of conventional project plan data as shown in 
	wherein the baseline project schedule is defined using the first project data set and the second project data set (Roncolato: Para 0013 via the present invention relate to a system for estimating time shifting of tasks within one or more interlinked projects due to an effect of risks associated with the tasks, and for estimating the impact of each risk on the projects, each project comprising at least one task, a project start task and a project end task, each task having an associated task start, a task end and a task duration, wherein a subset of the at least one task is associated with at least one risk having an occurrence probability and a time delay induced on each task of the subset of the at least one task by the risk, and wherein each at least one task, the project end task, the project start task, the task start, the task end and each risk are stored in a data repository, the system comprising: a module for calculating, for each risk, an associated delay for each task of the subset as a function of its occurrence probability and a risk delay distribution; a module for calculating, for each task of the subset, an associated time shifting comprising time shifting of reference time instants of the associated task start and task end; a module for calculating, for each at least one task, reference time instants of the associated task start and the task end; a module for updating, for each at least one task, a planning reference baseline with the time 
	Regarding Claim 8, the combination of Roncolato/Pena-Mora/Sherer/Shannon, teaches the limitations of Claim 8 which state
	executing a first loop of the simulation for each task of the plurality of tasks (Roncolato: Para 0070-0077 via Project Critical Path (PC-P): it represents the path that conditions in a decisive way the achievement of the project objects (it is normally the longest path with respect to time). It is composed by those activities for which a delay cannot be compensated by the subsequent activities and, 
	executing a second loop of the simulation for a predetermined number of iterations of the project schedule (Roncolato: Para 0111 via For the simulation, a number of iterations equal to 1000 has been set).
	Regarding Claim 9, the combination of Roncolato/Pena-Mora/Sherer/Shannon, teaches the limitations of Claim 9 which state

	Regarding Claim 10, the combination of Roncolato/Pena-Mora/Sherer/Shannon, teaches the limitations of Claim 10 which state wherein the number of iterations is in a range of 500 to 1000 iterations (Roncolato: Para 0111 via For the simulation, a number of iterations equal to 1000 has been set).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burnett et al. (US 2013/0144679 A1) - Simulation And Visualization For Project Planning And Management
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623